Citation Nr: 1021956	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  06-02 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for left knee disability. 

2.  Entitlement to an initial evaluation in excess of 10 
percent for right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army 
from April 1978 to June 1980. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2009 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia (RO).  In that rating decision, the RO 
granted service connection for right and left knee 
disabilities, and assigned each a 10 percent disability 
rating, effective from September 30, 2003. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

It appears from the record that a timely notice of 
disagreement to the September 2009 rating decision regarding 
the assigned 10 percent rating for each knee disability has 
been filed on the Veteran's behalf by his representative.   

In December 2008, the Board remanded the issues of service 
connection for bilateral knee disability for additional 
development and instructed the Agency of Original 
Jurisdiction (AOJ) to readjudicate the issues of service 
connection upon completion of the development.  Subsequently, 
the claims for service-connection were granted and assigned 
10 percent disability ratings by the RO.  Shortly after the 
September 2009 rating decision, the Veteran's representative 
filed a "Statement of Accredited Representative in Appealed 
Case (In lieu of VA Form 646)", which discussed that the 
Veteran was entitled to a higher initial evaluations.  

The September 2009 Statement from the Representative is 
sufficient to constitute a timely notice of disagreement to 
the initial assigned ratings following the grants of service 
connection.  The Veteran has not yet received a statement of 
the case regarding the issues of higher initial evaluations 
following the grants of service connection for right and left 
knee disabilities.  

Thus, because the Veteran has filed a notice of disagreement, 
a remand to the RO is necessary in order for the RO to issue 
a statement of the case.  Manlincon v. West, 12 Vet. App. 238 
(1999).

Accordingly, the case is REMANDED for the following action:

The RO should provide the Veteran a 
Statement of the Case as to the issues of 
entitlement to a higher initial rating 
for right knee disability and left knee 
disability.  The Statement of the Case 
should be sent to the latest address of 
record for the Veteran.  The RO should 
inform the Veteran that he must file a 
timely and adequate substantive appeal in 
order to perfect an appeal of these 
issues to the Board.  See 38 C.F.R. §§ 
20.200, 20.202, and 20.302(b) (2008).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. C. MACKENZIE 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


